Per Curiam.
The trial court erred in admitting into evidence the carrier’s receipt for the goods, signed by one purporting to be the defendant’s agent, without proof as to his identity and his authority to represent the defendant. (Gieger v. Levin, 110 N. Y. Supp. 203.) Moreover, the permittee’s report filed in the Bureau of Industrial Alcohol was inadmissible without proof that the signature thereon was the defendant’s.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Levy, Callahan and Untermyer, JJ.